DETAILED ACTION
This office action is in response to the amendment filed November 17, 2020 in which claims 1, 6-8, 13-15, 18-22, 24, 25, 27-29, and 33 are presented for examination, claims 23 and 26 are withdrawn, and claims 2-5, 9-12, 16, 17, and 30-32 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Rejection of claim 13 under 35 USC 112(b) should be withdrawn because the limitation “nominally crescent shaped” is not indefinite because a crescent shape is a recognized shape with two commonly curved edges that taper toward spaced ends.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner agrees with Applicant that a crescent shape is a recognized shape, however claim 13 does not recite “a crescent shape.”  Rather, it recites a “nominally” crescent shape.  Examiner respectfully asserts that it is the term “nominally” coupled with the phrase “crescent shaped” that renders the limitation indefinite.  It is impossible to determine the metes and bounds of what would be considered a “nominally” crescent shape.  The rejection is maintained.

Applicant’s Second Argument:  Rejection of claim 1 under 35 USC 102 over USPN 5,887,284 Simmons because Simmons does not teach, suggest, or disclose a drape layer that is secured against the inside surface of an upwardly folded layer corresponding to that claimed.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  As depicted in Fig. 4A, Simmons discloses a drape layer (26a) secured against the inside surface of an upwardly folded layer (20).  Examiner notes that the rejection of claim 1 over Simmons has been updated in view of current amendments to claim 1, however the rejection is maintained.

Claim Objections
Claim 14 is objected to because of the following minor informalities:  Claim 14 recites the limitation “the crown space.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a crown space.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 13, 14, 21, 24, 25, 27-29, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,887,284 Simmons.
Regarding claim 1, Simmons discloses in combination:  
a headwear piece (12) having: a) a crown (14,20) with a wall having an inside surface bounding a space for receiving a part of a wearer's head with the headwear piece in an operative position (see especially FIG. 1); and b) a rim/bill (18) projecting from a forward region of the crown (see especially FIG. 1); and 
an accessory (10) having a body (24) with a thickness between front and rear sides (as depicted in FIG. 4A, body 24 has a front side facing toward crown 14 and a rear side facing away from crown 14) and made from a material that substantially blocks migration of moisture from the rear side to the front side (col. 3, lines 15-24; a sheet of vinyl plastic as disclosed by Simmons would reasonably be expected to block moisture mitigation as claimed at least because Applicant discloses the body of the instant invention also being made from plastic; see para. 0016 of the instant specification), 
26) applied to the body to limit migration of moisture and/or loose matter from a wearer's head to the headwear piece (col. 3, lines 24-35), 
the accessory configured to be placed in an operative position against the inside surface of the crown wall at the forward region of the crown (col. 3, lines 36-49; see especially FIGS. 1 and 4A) to reduce contaminant transmission from a wearer's head to the inside surface of the crown wall at the forward region (col. 3, lines 24-35, 58-62);
wherein the crown wall has an outer layer (14) that is exposed at the forward region and a layer (20) that is folded upwardly behind the outer layer to produce an upwardly opening pocket (see Fig. 4A; the pocket comprises the area between outer layer 14 and upwardly folded layer 20 where accessory body 24 is disposed);
the upwardly folded layer having a top edge (annotated Fig. 4A, see below) at an entry to the upwardly opening pocket,
wherein with the accessory in the operative position a part of the body is extended into the pocket (see Fig. 4A),
wherein the layer that is folded upwardly behind the outer layer has an inside surface portion (annotated Fig. 1, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion) making up a part of the inside surface of the crown wall,
wherein the component applied to the body comprises a drape layer (26a) that overlies the top edge of the upwardly folded layer and is secured against the inside surface portion of the upwardly folded layer with the accessory in the operative position (annotated Fig. 4A).

    PNG
    media_image1.png
    903
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1003
    830
    media_image2.png
    Greyscale

Regarding claim 6, Examiner respectfully notes that the limitation “wherein the accessory and headwear piece are configured so that with the accessory in the operative position the accessory generates forces on the forward region ofKRO10824P00021 US -37- the crown that produce a col. 3, lines 15-24), there would be a reasonable expectation for accessory 10 to perform such function.

Regarding claim 7, Simmons further discloses the combination wherein the accessory body has a sheet construction (col. 3, lines 15-35 see FIGS. 1-4A).

Regarding claim 13, (as best understood by Examiner) Simmons further discloses the combination wherein the accessory has a curved shape (see especially FIGS. 1 and 3).

	Regarding claim 14, Simmons further discloses the combination wherein the crown defines an opening with a diameter through which a wearer's head is directed into the crown space (see especially FIGS. 1 and 3), and with the accessory in the operative position the accessory extends around less than an entirety of the diameter of the crown opening (see especially FIGS. 1 and 3).

Regarding claim 21, Simmons further discloses the combination wherein the component comprises a moisture absorbing layer (26b) (col. 3, lines 50-62).

Regarding claim 24, Simmons further discloses the combination wherein the drape layer overlies at least a part of the rear side of the accessory body (see Fig. 4A).

Regarding claim 25, Simmons further discloses the combination wherein the drape layer is adhered to the inside surface portion on the upwardly folded layer (col. 3, lines 36-49; see especially FIGS. 1, 3, and 4A; drape 26a is connected to the inside surface portion of upwardly folded layer 20 via stitching 28).

	Regarding claim 27, Simmons further discloses the combination wherein the drape layer is connected to the accessory body (col. 3, lines 36-49; see especially FIG. 4A; drape 26a is in direct contact with body 24; Examiner respectfully notes that claim 27 does not recite, for example, that the drape is directly affixed to the body). 

	Regarding claim 28, Simmons further discloses the combination wherein the drape layer is adhered to the accessory body (col. 3, lines 36-49; see especially FIGS. 1, 3, and 4A; drape 26a is adhered to accessory body 24 via stitching 28).

Regarding claim 29, Simmons further discloses the combination wherein the drape layer comprises a moisture absorbing material (col. 3, lines 24-35).

Regarding claim 33, Simmons further discloses the combination wherein the drape layer has a top edge that is flush with a top edge of the body (annotated Fig. 4A; Examiner respectfully asserts that inasmuch as currently claimed, the top edge of drape layer 26a can be considered to be “flush” with a top edge of body 24 in view of Applicant’s assertion that amended Fig. 21 of the instant application depicts the top edge of drape layer 114” being “flush” with top edge 123 of upwardly folded pocket 36; Examiner respectfully notes that Applicant appears to be employing a very broad interpretation of the term “flush” in order to support this assertion regarding amended Fig. 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (as applied to claims 1, 6, and 7, above) in view of USPN 7,213,270 Lee.
Regarding claim 8, Simmons further discloses a combination wherein the body is flexible (col. 3, lines 15-24; the bendable, semi-flexible material of body 24 would necessarily possess at least some degree of flexibility).
Examiner further respectfully asserts that accessory 10 including a body comprising “any suitable lightweight sheet stock material that is stiff but capable of being flexed enough to conform to the head … for example, a stiff, bendable, i.e., semi-flexible material,” (col. 3, lines 15-24) would be reasonably expected to have shape-retention characteristics.
However, because Simmons does not explicitly use the term “shape-retentive,” in order to provide additional clarity, and in the interest of promoting compact prosecution, Examiner col. 3, lines 9-22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the combination of Simmons such that the body is shape-retentive as taught by Lee because Lee teaches that this configuration is known in the art and beneficial for maintaining the uniform shape of a headwear piece even when the user of the headwear piece wears and removes the cap repeatedly and also aids in donning the headwear piece (col. 3, lines 9-22).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (as applied to claims 1 and 14, above) and in further view of US Pub No. 2012/0297519 Strombo.
Regarding claim 15, Simmons further discloses a combination wherein accessory 10 in the operative position that appears to extend fewer than 150° around the diameter of the crown opening (see especially FIG. 3 depicting accessory 10 spanning less far less than half the circumference of headwear piece 12).
However, Strombo teaches an invention similar to that of wherein the accessory (1) in an operative position appears to extend between 150° and 210° degrees around the diameter of the crown opening (see FIG. 1 depicting accessory 1 spanning roughly half of the circumference of the headwear piece).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessory of Simmons so that in an operative position it extends between 150° and 210° degrees around the diameter of the crown opening as taught by Strombo because Strombo teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that modifying the accessory of Simmons to extend across a greater proportion of the diameter of the crown see MPEP 2144.05).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (as applied to claim 1, above) in view of USPN 7,774,861 Schmidt.
Regarding claims 18 and 19, Simmons further discloses the combination as recited in claim 1, above.
Simmons does not disclose a combination wherein visible information is located on one of the sides of the body.
However, Schmidt teaches an invention (50 of FIGS. 2A-2D) similar to that of Simmons and including visible information is located on the discrete area and wherein visible information comprises a word and/or a logo (85 of FIGS. 2A-2D; col. 7, lines 17-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessory of Simmons to include visible information is located on one side of the body and wherein the visible information comprises a word and/or a logo as taught by Schmidt because Schmidt teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that a configuration with a discrete area for visible information would be beneficial for allowing the accessory to display pertinent printed matter such as a brand name or sizing information for a particular accessory.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (as applied to claim 1, above) in view of US Pub No. 2007/0245457 Gelera.
Regarding claim 20, Simmons does not expressly disclose a combination wherein the crown in made from a flexible fabric material.
However, Simmons teaches an invention similar to that of Simmons and including a crown made from a flexible fabric material (para. 0016; inasmuch as currently claimed, even heavy gauge fabric material would be considered to possess at least some degree of flexibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the crown of Simmons to be made of a flexible fabric material as taught by Gelera because Gelera teaches that this configuration is commonly known in conventional caps (para. 0016).  It would further have been obvious to one of ordinary skill in the art that a crown made of a flexible fabric material would be comfortable for the user.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Lee (as applied to claim 8, above) and in further view of USPN 1,731,025 Rockwood et al. (Rockwood).
Regarding claim 22, the modified invention of Simmons (i.e. Simmons in view of Lee as detailed above) teaches a combination wherein the component comprises a moisture absorbing layer (26b) applied to at least a part of the rear side of the body (col. 3, lines 24-35; as best depicted in FIG. 4A, moisture absorbing layer 26b is applied to the rear side of body 24).
The modified invention of Simmons (i.e. Simmons in view of Lee as detailed above) does not teaches a combination wherein the component additionally comprises at least one moisture absorbing layer applied to the body at the front side of the body.
However, Rockwood teaches an invention similar to that of the modified invention of Simmons and including a moisture absorbing layer (14) applied to a body (10) at the front side of the body (lines 81-93; see FIGS 1-2).
.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732